In a child support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Queens County (Borofsky, H.E.), dated March 25, 2003, which dismissed his petition for a downward modification of his child support obligation, and (2) an order of the same court (Clark, J.), dated August 5, 2003, which denied his objections to the order dated March 25, 2003.
Ordered that the appeal from the order dated March 25, 2003, is dismissed, as that order was superseded by the order dated August 5, 2003; and it is further,
*389Ordered that the order dated August 5, 2003, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the mother.
The Family Court properly denied the father’s objections to the order dated March 25, 2003. The father failed to demonstrate that a substantial, unanticipated, and unreasonable change in circumstances warranted a downward modification of his child support obligation (see Beard v Beard, 300 AD2d 268 [2002]; Linder v Linder, 297 AD2d 711 [2002]; Praeger v Praeger, 162 AD2d 671 [1990]). There was no evidence in the record that the father used his best efforts to obtain employment commensurate with his qualifications and experience (see Beard v Beard, supra). Altman, J.P., H. Miller, Goldstein and Skelos, JJ., concur.